Case 2:20-cv-01886-WJM-MF Document 12 Filed 04/08/20 Page 1 of 2 PageID: 224



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


                                                   Civil Action No. 2:20-cv-01886
 IN RE MOTION TO COMPEL
 COMPLIANCE WITH RULE 45                                REPLY BRIEF IN SUPPORT OF
 SUBPOENA ISSUED TO ETHICARE                               MOTION FOR LEAVE
 ADVISORS, INC.                                              TO FILE REPLY

                                                  DOCUMENT FILED ELECTRONICALLY




               DaVita respectfully submits this Reply in support of DaVita’s Motion for Leave

to file a Reply in support of its Motion to Compel to respond briefly to the procedural argument

that EthiCare raises in its Opposition, D.E. #11 (“Opp.”).

               First, EthiCare curiously opposes DaVita’s motion for leave to reply while at the

same time contending that DaVita could submit a Reply as of right. Opp. at 1-2. EthiCare’s

argument that filing the Reply behind a motion for leave made the Reply untimely is without

merit. EthiCare asserts that the deadline to file a Reply was March 30. Opp. at 2. On that date,

DaVita sought leave to file a Reply because it is unclear whether Local Rule 37.1 applies to a

motion to compel a response to a subpoena that was issued in the District of Idaho. (Dkt. 10-1.)

DaVita attached the Reply brief as an exhibit to its Motion for Leave. Thus, DaVita timely filed

the Reply brief with the Court on March 30.

               Moreover, per Chief Judge Wolfson’s March 24, 2020 General Order, all civil

case deadlines in this District are extended automatically by 45 days in light of COVID-19. By

filing the Motion for Leave on March 30 and attaching the Reply brief, DaVita arguably filed the

Reply early.
Case 2:20-cv-01886-WJM-MF Document 12 Filed 04/08/20 Page 2 of 2 PageID: 225



               Second, seven of the nine pages of EthiCare’s opposition are in substance a

surreply. EthiCare responds at length to the arguments raised in the same Reply in support of

DaVita’s Motion to Compel that EthiCare contends was “Improper” and “Untimely.” See Opp.

at 2-9. Surreplies are not permitted without first obtaining leave of court. See L. Civ. R.

7.1 (d)(6); see, e.g., Adam Techs. LLC v. Well Shin Tech. Co., Ltd., No. 18-cv-10513, 2019 WL

3800236, at *1 n.2 (D.N.J. Aug. 13, 2019) (refusing to consider party’s surreply because party

failed to obtain the necessary leave). EthiCare devotes the majority of its Opposition to

responding to the substantive arguments DaVita made in its Reply. Opp. at 2-9. The Court,

therefore, should disregard pages 2 through 9 of the Opposition as an improper surreply for

which EthiCare failed to seek leave.

               For these reasons, DaVita respectfully requests that its Motion for Leave to file a

Reply in Support of its Motion to Compel be granted. DaVita’s Motion to Compel is now fully

briefed and ripe for decision.

                                              Respectfully submitted,


                                              /s/ Jeffrey A. Carr
                                              Jeffrey A. Carr
                                              Jason J. Moreira
                                              PEPPER HAMILTON LLP
                                              301 Carnegie Center, Suite 400
                                              Princeton, NJ 08543
                                              609.951.4116

                                              James W. Boswell III
                                              Jennifer S. Lewin
                                              KING & SPALDING LLP
                                              1180 Peachtree Street N.E.
                                              Atlanta, GA 30309-3521

                                              Attorneys for Plaintiff

Dated: April 8, 2020



                                                -2-
